     Case 2:19-cv-01681-KJM-DB Document 17 Filed 09/11/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       RICHARD CHOU, M.D., an individual,             No. 2:19-cv-01681-KJM-DB
12                        Plaintiff,
13             v.                                       STATUS (PRETRIAL SCHEDULING)
14       CARNIVAL CRUISE LINES, an entity of            ORDER
         form unknown; CARNIVAL
15       CORPORATION, an entity of form
         unknown; CARNIVAL CORPORATION
16       WHICH WILL DO BUSINESS IN
         CALIFORNIA AS CARNIVAL CRUISE
17       LINES, and DOES 2 through 20, inclusive,
18                        Defendants.
19

20

21                   An initial scheduling conference was held in this case on January 17, 2020.1

22   Michael Schaps appeared for plaintiff; Yesenia Gallegos appeared for defendants.

23                   Having reviewed the parties’ Joint Status Report filed on January 10, 2020, and

24   discussed a schedule for the case with counsel at the hearing, the court makes the following

25   orders:

26   1
      The court is delayed in issuing this order by a series of events since the initial scheduling
27   conference. While this order provides the dates reviewed with the parties at the conference, if the
     parties wish to propose a modified schedule in light the course of the litigation, they are free to do
28   so. The order also sets the settlement conference requested by the parties, on an expedited basis.
                                                        1
      Case 2:19-cv-01681-KJM-DB Document 17 Filed 09/11/20 Page 2 of 5

 1   I.     SERVICE OF PROCESS
 2                  All named defendants have been served and no further service is permitted without
 3   leave of court, good cause having been shown.
 4   II.     ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS
 5                  No further joinder of parties or amendments to pleadings is permitted without
 6   leave of court, good cause having been shown. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth
 7   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).
 8   III.   JURISDICTION/VENUE
 9                  Jurisdiction is predicated upon 28 U.S.C. § 1441(a), 28 U.S.C. § 1441(b) and 28
10   U.S.C. § 1332(a). Jurisdiction and venue are not disputed.
11   IV.    DISCOVERY
12                  Initial disclosures as required by Federal Rule of Civil Procedure 26(a) shall have
13   been completed within twenty-one (21) calendar days of this Order. All discovery shall be
14   completed by September 14, 2020. In this context, “completed” means that all discovery shall
15   have been conducted so that all depositions have been taken and any disputes relative to
16   discovery shall have been resolved by appropriate order if necessary and, where discovery has
17   been ordered, the order has been obeyed. All motions to compel discovery must be noticed on the
18   magistrate judge’s calendar in accordance with the local rules of this court. While the assigned
19   magistrate judge reviews proposed discovery phase protective orders, requests to seal or redact
20   are decided by Judge Mueller as discussed in more detail below. In addition, while the assigned
21   magistrate judge handles discovery motions, the magistrate judge cannot change the schedule set
22   in this order, except that the magistrate judge may modify a discovery cutoff to the extent such
23   modification does not have the effect of requiring a change to the balance of the schedule.
24   V.     DISCLOSURE OF EXPERT WITNESSES
25                  The parties do not foresee expert witnesses being necessary in this dispute.
26   VI.    MOTION HEARING SCHEDULE
27                  All dispositive motions, except motions for continuances, temporary restraining
28   orders or other emergency applications, shall be heard no later than December 11, 2020. The
                                                        2
     Case 2:19-cv-01681-KJM-DB Document 17 Filed 09/11/20 Page 3 of 5

 1   parties may obtain available hearing dates by checking Judge Mueller’s page on the court’s
 2   website.
 3                  All purely legal issues are to be resolved by timely pretrial motions. Local Rule
 4   230 governs the calendaring and procedures of civil motions; the following provisions also apply:
 5                  (a)     The opposition and reply must be filed by 4:00 p.m. on the day due; and
 6                  (b)     When the last day for filing an opposition brief falls on a legal holiday, the
 7   opposition brief shall be filed on the last court day immediately preceding the legal holiday.
 8   Failure to comply with Local Rule 230(c), as modified by this order, may be deemed consent to
 9   the motion and the court may dispose of the motion summarily. Brydges v. Lewis, 18 F.3d 651,
10   652–53 (9th Cir. 1994).
11                  The court values the importance of training young attorneys. The parties are
12   encouraged to consider assigning oral argument to a young attorney. If a written request for oral
13   argument is filed before a hearing, stating an attorney of four or fewer years out of law school
14   will argue the oral argument, then the court will ordinarily hold the hearing, although the court’s
15   schedule and calendar may require the hearing to be reset. Otherwise, the court may find it
16   appropriate in some actions to submit a motion without oral argument.
17                  The court places a page limit of twenty (20) pages on all moving papers, twenty
18   (20) pages on oppositions, and ten (10) pages for replies. All requests for page limit increases
19   must be made in writing at least fourteen (14) days prior to the filing of the motion.
20                  Prior to filing a motion in a case in which the parties are represented by counsel,
21   counsel shall engage in a pre-filing meet and confer to discuss thoroughly the substance of the
22   contemplated motion and any potential resolution. Plaintiff’s counsel should carefully evaluate
23   the defendant’s contentions as to deficiencies in the complaint and in many instances the party
24   considering a motion should agree to any amendment that would cure a curable defect. Counsel
25   should discuss the issues sufficiently so that if a motion of any kind is filed, including for
26   summary judgment, the briefing is directed only to those substantive issues requiring resolution
27   by the court. Counsel should resolve minor procedural or other non-substantive matters during
28   the meet and confer. A notice of motion shall contain a certification by counsel filing the
                                                         3
      Case 2:19-cv-01681-KJM-DB Document 17 Filed 09/11/20 Page 4 of 5

 1   motion that meet and confer efforts have been exhausted, with a brief summary of meet and
 2   confer efforts.
 3                  The parties are cautioned that failure to raise a dispositive legal issue that could
 4   have been tendered to the court by proper pretrial motion prior to the dispositive motion cut-off
 5   date may constitute waiver of such issue.
 6   VII.    SEALING
 7                  No document will be sealed, nor shall a redacted document be filed, without the
 8   prior approval of the court. If a document for which sealing or redaction is sought relates to the
 9   record on a motion to be decided by Judge Mueller, the request to seal or redact should be
10   directed to her and not the assigned Magistrate Judge. All requests to seal or redact shall be
11   governed by Local Rules 141 (sealing) and 140 (redaction); protective orders covering the
12   discovery phase of litigation shall not govern the filing of sealed or redacted documents on the
13   public docket. The court will only consider requests to seal or redact filed by the proponent of
14   sealing or redaction. If a party plans to make a filing that includes material an opposing party has
15   identified as confidential and potentially subject to sealing, the filing party shall provide the
16   opposing party with sufficient notice in advance of filing to allow for the seeking of an order of
17   sealing or redaction from the court.
18   VIII.   FURTHER SCHEDULING
19                  The court will set a Final Pretrial Conference date after the resolution of any
20   dispositive motions, or passage of the dispositive motion cutoff, with a trial date being
21   determined at the pretrial conference. The parties should be prepared to confirm a trial date
22   within 60 to 120 days from the date of the final pretrial conference, and should be available for
23   trial accordingly.
24   IX.     SETTLEMENT CONFERENCE
25                  The parties have expressed interest in appearing for settlement
26   conference. Magistrate Judge Edmund F. Brennan has been randomly selected. A settlement
27   conference is scheduled before Judge Brennan for October 1, 2020 at 10:00 a.m.
28   /////
                                                         4
     Case 2:19-cv-01681-KJM-DB Document 17 Filed 09/11/20 Page 5 of 5

 1                   The parties are directed to submit confidential settlement conference statements
 2   via e-mail (efborders@caed.uscourts.gov) to chambers seven (7) days prior to the settlement
 3   conference. Such statements are neither to be filed with the clerk nor served on opposing
 4   counsel. However, each party shall e-file a one page document entitled Notice of Submission of
 5   Confidential Settlement Conference Statement. The parties may agree, or not, to serve each other
 6   with the settlement statements. Each party is reminded of the requirement that it be represented
 7   in person at the settlement conference by a person able to dispose of the case or fully authorized
 8   to settle the matter at the settlement conference on any terms. See Local Rule 270.
 9   X.     MODIFICATION OF STATUS (PRETRIAL SCHEDULING) ORDER
10                  The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
11   Procedure, the Status (Pretrial Scheduling) Order shall not be modified except by leave of court
12   upon a showing of good cause. Agreement of the parties by stipulation alone does not constitute
13   good cause. Except in extraordinary circumstances, unavailability of witnesses or counsel does
14   not constitute good cause.
15                  As noted, the assigned magistrate judge is authorized to modify only the discovery
16   dates shown above to the extent any such modification does not impact the balance of the
17   schedule of the case.
18   XI.    OBJECTIONS TO STATUS (PRETRIAL SCHEDULING) ORDER
19                  This Status Order will become final without further order of the court unless
20   objections are filed within fourteen (14) calendar days of service of this Order.
21                  IT IS SO ORDERED.
22   DATED: September 10, 2020.
23

24

25

26

27

28
                                                       5
